DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGpub: 2013/0001563 A1), herein after Park, in view Park and in further view of Choi et al. (US PGpub: 2014/0027726 A1), herein after Choi.
Regarding claim 1, Park teaches a transparent display device, comprising: a substrate in which a sub-pixel (area 4) having an organic light emitting diode and an auxiliary sub-pixel adjacent to the sub-pixel and having an auxiliary organic light emitting diode are disposed (area 2), wherein the organic light emitting diode includes a 1-1 electrode (43) in which a transparent conductive layer (Paragraph [0047]) is extended and provided (53 is extended and provided in FIG. 12B) and a reflective layer (45) are laminated, an organic emission layer (44, Paragraph [0086]) and a second electrode (55), and wherein the auxiliary organic light emitting diode includes a 1-2 electrode in which in which the transparent conductive layer is extended and provided (53 is extended in area 4 and area 5, Paragraph [0047]) and the second electrode (55, 55 is extended to Area 5 and area 4 as in FIG.2 and 6).
Park does not explicitly teach auxiliary organic light emitting diode includes  an organic emission layer and transparent conductive layer is extended 
However, Park  teaches in different embodiment transparent conductive layer (53) is extended and provided (FIG. 12B) .
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Park’s transparent display device with transparent conductive layer from another embodiment of  Park  so that the device thereby increasing corrosion resistance of the pad electrode PAD and the reliability of the organic light-emitting display device can be improved.
Park does not explicitly teach auxiliary organic light emitting diode includes  an organic emission layer.
However, Choi  teaches auxiliary organic light emitting diode includes an organic emission layer (Paragraph [0086]-[0090], an intermediate layer which has EML layer, but not shown and extended in both organic light emitting diode and auxiliary light emitting diode.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Park’s modified transparent display device with emission layer of  Choi  so that a luminescent efficiency of the organic light-emitting display device is improved (e.g., maximized) in a manner that the organic light-emitting devices have differential structures according to the sub-pixels, without an increase in the number of manufacturing processes.
Regarding claim 2, Park teaches the transparent display device according to claim 1, wherein the organic light emitting diode and the auxiliary organic light emitting diode share an organic emission layer located on the 1-1 electrode and the 1-2 electrode and a second electrode located on the organic emission layer (Paragraph [0040]-[0053]. Pixel electrode 43 forms the pixel and subpixel area in emission region and other regions).
Regarding claim 3, Park teaches the transparent display device according to claim 2, wherein the sub-pixel includes a circuit unit including at least one transistor (TFT), and wherein the circuit unit is electrically connected to the organic light emitting diode and the auxiliary organic light emitting diode (FIG. 2 and 11. Paragraph [0054]-[0077])).
Regarding claim 4, Park teaches the transparent display device according to claim 3, wherein the substrate (10) is defined into a first area (area 2) where the sub-pixel is placed (43 is the pixel electrode which define subpixels) and a second area (area 4) where the auxiliary sub- pixel is placed, and wherein the second area emits light while the transparent display device is driven and transmits external light while the transparent display device is not driven (Paragraph [0066]-[0068]).
Regarding claim 14, Park teaches the transparent display device according to claim 1, further comprising a bank layer (PDL layer , paragraph [0081]-[0084], FIG. 11) between the sub-pixel and the auxiliary sub-pixel.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGpub: 2013/0001563 A1), herein after Park, in view Park.
Regarding claim 15, Park teaches a transparent display device having a sub-pixel and an auxiliary sub-pixel adjacent to each other, comprising: an organic light emitting diode (ELED as in FIG. 2) disposed in the sub-pixel (43 defines pixel and subpixel) and including a first-main electrode that has a transparent conductive layer and a reflective layer; and an auxiliary organic light emitting diode disposed in the auxiliary sub-pixel, and including a portion of the transparent conductive layer extended from the first main electrode that constitutes a first-auxiliary electrode, an organic emission layer located on the first-main electrode (Area 4) and the first-auxiliary electrode and shared by the organic light emitting diode and the auxiliary organic light emitting diode (Paragraph [0040]-[0053], FIG.3-11); and a second electrode  (43 is extended in area 2, 4 and area 5) disposed on the organic emission layer.
Park does not explicitly teach transparent conductive layer is extended and provided .
However, Park  teaches in different embodiment transparent conductive layer (53) is extended and provided (FIG. 12B) .
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Park’s transparent display device with transparent conductive layer from another embodiment of  Park  so that the device thereby increasing corrosion resistance of the pad electrode PAD and the reliability of the organic light-emitting display device can be improved.
Regarding claim 16, Park teaches the transparent display device according to claim 15, wherein the sub-pixel includes a circuit unit including at least one transistor (TFT marked in FIG. 2), and wherein the circuit unit is electrically connected to the organic light emitting diode (as in FIG. 2) and the auxiliary organic light emitting diode.
Regarding claim 17, Park teaches the transparent display device according to claim 16, wherein the substrate (10) is defined into a first area (area 2) where the sub-pixel is placed (43 is the pixel electrode which define subpixels) and a second area (area 4) where the auxiliary sub- pixel is placed, and wherein the second area emits light while the transparent display device is driven and transmits external light while the transparent display device is not driven (Paragraph [0066]-[0068]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828